                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

FRANCISCO GUTIERREZ,

               Plaintiff,

v.                                                  Case No. 2:19-cv-916-FtM-JLBNPM

PERFORMANCE TRANSPORTATION, LLC
and KEITH HAROLD SMITH,

             Defendants.


                                        ORDER

      Before the Court is Plaintiff’s Motion to Compel Discovery. (Doc. 21). Defendants

timely responded in opposition. (Doc. 23). The Court required the parties to discuss the

issues presented and attempt to narrow or resolve them and, if necessary, file a joint

memorandum discussing any unresolved issues. (Doc. 25). Following agreements

reached by the parties and the filing of their joint memorandum, which significantly

narrowed the issues presented, the Court conducted a telephonic discovery hearing on

June 22, 2020. (Doc. 31). For the reasons discussed during the hearing, the motion is

granted in part and denied in part.

      Except for any work-product protected items responsive to Request #3 directed to

Defendant Smith and Request #6 directed to Defendant Performance Transportation,

Defendants agreed to produce by July 13, 2020, any documents responsive to Requests

#3 and 5 directed to Smith and Requests #2, 4, 7, 14-16, 17-20, 25, 26, 37 and 39 directed

to Performance Transportation.

      Based on its discovery responses, Defendant Performance Transportation will also

produce by July 13, 2020, any documents responsive to Requests #23, 24, 27, 29, 30
and 45. But at this time, the Court finds that medical records not otherwise responsive to

the requests discussed above are neither relevant nor proportional, and so the motion to

compel is denied without prejudice as to Request #28 directed to Performance

Transportation.

      As agreed among the parties, Defendants may redact financial information

concerning Defendant Smith, including current and historical compensation and benefits

information.

      Accordingly, it is hereby ORDERED:

      1. Plaintiff’s Motion to Compel Discovery (Doc. 21) is GRANTED in part and

          DENIED in part.

      2. By July 13, 2020, and except for any work-product protected items responsive

          to Request #3 directed to Defendant Smith and Request #6 directed to

          Defendant Performance Transportation, Defendants will produce any

          documents responsive to Requests #3 and 5 directed to Smith and Requests

          #2, 4, 7, 14-16, 17-20, 23-25, 26, 27, 29, 30, 37, 39 and 45 directed to

          Performance Transportation.

      DONE and ORDERED in Fort Myers, Florida on June 22, 2020.




                                          -2-
